Case: 12-15375   Date Filed: 07/31/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15375
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:11-cr-00033-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

LANCE BROWN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (July 31, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
               Case: 12-15375     Date Filed: 07/31/2013    Page: 2 of 4


      Lance Brown appeals his 24-month sentence, imposed after the district court

determined that he had violated the conditions of his supervised release by failing

to comply with his court-mandated mental health treatment. Brown’s guideline

range was four to ten months, but the district court determined that a within-range

sentence was inadequate to comply with several 18 U.S.C. § 3553(a) factors and

sentenced Brown to 24 months. On appeal, Brown contends his sentence was

procedurally unreasonable because the district court’s explanation for his sentence

was inadequate. Brown also argues that his sentence was substantively

unreasonable because it failed to advance the purposes of sentencing and because

the district court did not account for his personal characteristics or his

rehabilitative needs. After review, we affirm Brown’s sentence.

Procedural Reasonableness

      When reviewing a sentence, we must first determine that the “district court

committed no significant procedural error.” Gall v. United States, 128 S. Ct. 586,

597 (2007). A sentence is procedurally reasonable if the district court properly

calculated the guideline range, treated the Guidelines as advisory, considered the

§ 3553(a) factors, did not select a sentence based on clearly erroneous facts, and

adequately explained the chosen sentence. Id. We have never required a

sentencing judge to “articulate his findings and reasoning with great detail or in

any detail for that matter.” United States v. Irey, 612 F.3d 1160, 1195 (11th Cir.


                                           2
              Case: 12-15375      Date Filed: 07/31/2013   Page: 3 of 4


2010) (en banc). However, a “sentencing judge should set forth enough to satisfy

the appellate court that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.” Rita v. United

States, 127 S. Ct. 2456, 2469 (2007). In Rita, the Supreme Court reasoned that,

although the district court had provided a limited explanation of its sentence, the

record showed that the court had listened to the evidence and arguments and was

aware of the various factors that would justify a lower sentence. Id. at 2469.

      Brown’s sentence was not procedurally unreasonable. The district court

articulated the various § 3553(a) factors that it believed justified the above-

guideline range sentence. Moreover, the record indicates that the district court

heard sufficient evidence to support its conclusion, including the probation

officer’s testimony that Brown had (1) made serious threats to harm others;

(2) indicated that he would continue to refuse to cooperate; and (3) proven to be

“unsupervisable.” In combination with the evidence presented at Brown’s

revocation hearing, the district court’s reference to various § 3553(a) factors was

sufficient to explain Brown’s sentence. See Rita, 127 S. Ct. at 2469.

Substantive Reasonableness

      We review the totality of the facts and circumstances to gauge for

substantive error. Irey, 612 F.3d at 1189-90. The district court must impose “a

sentence sufficient, but not greater than necessary, to comply with the purposes”


                                           3
              Case: 12-15375     Date Filed: 07/31/2013    Page: 4 of 4


listed in § 3553(a)(2). Id. at 1196. The weight given to each § 3553(a) factor is “a

matter committed to the sound discretion of the district court.” United States v.

Clay, 483 F.3d 739, 743 (11th Cir. 2007). We must vacate a sentence if we are

“left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008) (quotations omitted).

      Brown’s 24-month sentence was substantively reasonable. The district

court was within its discretion to weigh the § 3553(a) factors as it did and to

determine that the 24-month sentence was necessary to comply with the purposes

of sentencing. See Clay, 483 F.3d at 743. There is nothing in the record to leave

this Court with the “definite and firm conviction” that the 24-month sentence was

substantively unreasonable. See Pugh, 515 F.3d at 1191. Accordingly, we affirm

Brown’s sentence.

      AFFIRMED.




                                          4